M&L
*-^C\:fe.

                                                t SO -(5
                                            NO.PD-0150-15                      ORIGIN AV
                                                  IN THE


                                        COURT OF CRIMINAL APPEALS

                                             J^T AUSTIN, TEXAS


                                                                           XOOOT OFCRIMINAL APPEALS
             FILED IN
COURT OF CRIMINAL APPEALS           DANNY RAY RANCHER,APPELLANT PRO Stf              APR 29 2015

            MAY 01 2015
                                                                                Ab©lAcoste,Cterk
                                        THE STATE OF TEXAS,APPELLEE
       Abel Acqsta, Cierk


                               Appealed From The Court of Appeals Cause Nos.
                              09-13-00355-CR S 09-13-00356-CR From The 9Th.,
                              Court of Appeals;Trial Cause No. 12-01-00020-CR
                             221st.,Judicial District,Montgomery County,Texas
                        With Honorable Robert Trapp Sitting as 221st District Judge



                              PRO SE PETITION FOR DISCRETIONARY REVIEW DUE TO    -
                            CONSTITUTIONAL ERROR FURTHER.IN VIOLATION OF TEXAS
                               AND UNITED STATES CONSTITUTIONAL PROHIBITIONS
                           AGAINST RETROACTIVE APPLICATION OF EX POST FACTO LAWS
                          PURSUANT TO TEX.CONST.ART.1§16;USCA.CONST.ARTS. 1§9,CL.3
                          1§10,CL.1;AND INCORRECT HARMLESS ERROR ANALYSIS APPLIED^


             TO THE HONORABLE JUSTICES OF SAID COURT:
                NOW COMES Appellant Pro se, Danny Ray Rancher, TDCJ-ID# 1884193, and
             respectfully submits this Pro se Petition for Discretionary Review Because
             Constitutional Error in Violation of USCA. CONST. ARTS. 1§9,C1.3; 1§10,C1.1;
             USCA.CONST.AMENDS.5TH,6TH and 14TH, are revealed from the Record on Appeal and
             with Substantial Injurious effect which contributed to both Convictions and
             Punishments and prejudicially harmed Appellant. In further support thereof App
             ellant would respectfully show as follows:
                         IDENTITIES OF PARTIES AND COUNSEL



APPELLANT PRO SE ON "PDR":

Danny Ray Rancher,TDCJ-ID.# 1884198
Rt.   2 Box 4400
Hughes Unit
Gatesville,Texas 76597

JUDGE:

Honorable Robert Trapp
Sitting as the 221st District Court
207 W. Phillips
Conroe,Texas 77301

PROSECUTORS:

Ms. Mary Nan Huffman
State Bar No. 24058581
Assistant District Attorney
Montgomery County
207 W. Phillips,2nd Floor
Conroe,Texas 77301

Mr. Vince Santini
State Bar No. 240064310
Assistant District Attorney
207 W. Phillips,2nd Floor
Conroe,Texas 77301
DEFENSE COUNSEL:

Mr. Jarrod L. Walker
State Bar No. 0078G601
300 W. Davis, Suite 450
Conroe,Texas 77301
Ms. Wendy Little
State Bar No. 240039509
141 N. San Jacinto
Conroe,Texas 77301

COURT APPOINTED APPELLATE COUNSEL:

Mr. William L. Pattillo
State Bar No. 00792745
430 N.   Main
Conroe, Texas 77301
COUNSEL FOR STATE.IN APPELLATE COURT:

Mr. Jason Larman
Assistant District Attorney
Montgomery County
207 W. Phillips,2nd Floor
Conroe,Texas 77301




                                         li
                                  TABLE OF CONTENTS


Identities of Parties and Counsel                          ii
Index of Authorities                                       iv,v

Statement Regarding Oral Argument.                    ...... vi
Statement of the Case                                         vi i

Statement of Procedural History                            viii-ix
Grounds for Review One and Two                             l-Thru-27

Reason for Review        -.-*•;                          .l-Thru-27
Prayer For Relief                                                      27
Certificate of Service                                 ;...          .'.27
Appendix 1                                                            28




                                        in
            1




                              INDEX OF AUTHORITIES


CASES                                                                     PAGE/S
Aylor v. State, 727 SW.2d. 727 (Tex.App. 1987)                                     12
Apprendi v. New Jersey, 120 S. Ct. 2348 (2000)                                      16
Beazell v. Ohio, 46 S. Ct. 68 (1925)...                          .....2,7,22,24
Bouie v. City of Columbia, 84 S. Ct. 1697 (1964)....                                24
Brown v. State, 159 SW.3d. 703 (Tex.App. 2004).....                                18
Calder v. Bull, 3 U.S. 386,1 L.Ed. 648 (1798).                         1,5,6,7,22
Carmell v. Texas, 120 S. Ct. 1620 (2000)...                      ..,.7,19,22,24
Chapman v. California, 386 U.S. at 24 (1967).                     ...".'           26
Cole v. Arkansas, 68 S. Ct. 514 (1948)..                                            10
Curry v. State, 30 SW.3d. 394 (Tex.Cr.App. 2000)                  ....•            18
Dorado v. State, 843 SW.2d. 37 (Tex.Cr.App. 1992)....                          23,26
Doyle v. State, 631 SW.2d. 732 (Tex.Cr.App. 1980)                                .18
Ex Parte Smith, 178 SW.3d. 797 (Tex.Cr.App. 2005)                                    7
Farr v. State, 140 SW.3d. 895 (Tex.App. 2004)                                  17,18
Ford v. State, 908 SW.2d. 32 (Tex.App- 1995)                                         7
Hardy v. State, 681 SW.2d. 170 (Tex.App. 1984)                                     12
Harvey v. State, 123 SW.3d. 623 (Tex.App.2003)                                 ...22
Ieppert v. State, 908 SW.2d. 217 (Tex. Cr.App.1995)                            ....2
Jaehne v. New York, 9 S. Ct. 70 (1888).                                          2,24
Johnson v. Louisiana, 92 S. Ct. 1620 (1972)....                                     14
Jones v. United States, 119 S. Ct. 1215 (1999)                                      16
Kimberlin v. State, 877 SW.2d. 828 (Tex.App. 1994)...                         23,26
Kotteakos v. United States, 328 U.S.750 (1946)                                     26
Lindsey v. State, 672 SW.2d. 892 (Tex.App. 1984)                                   12
Long v. State, 800 SW.2d. 545 (Tex.Cr.App. 1990)            ,                      23
McCullough v. State, 39 SW.3d. 678 (Tex.App. 2001).                                22
Mitchell v. Espaeza, 540 U.S. 12 (2003)...                      ....               26
Moore v. State, 4 SW.3d. 269 (Tex. App. 1999)                                        7
Phillips v. State, 193 SW.3d. 904 (Tex.Cr. App. 2006)..                   ,16'; 17,18
Phillips v. State, No.PD-1402-09 (Tex. Cr.App.2011)...                        2,5,6
Price v. State, 245 sw.3d. 532 (Tex.App. 2007)...                            ....16
Sanabria v. United States, 437 U.S. 54 (1978)                                      27
State v. Krizan-Wilson, 354 SW.3d. 808 (Tex.Cr.App. 2011)                    ....7



                                    IV